Bernard Ryan, P. J.
This is a motion to dismiss the above-entitled and numbered claim which was filed with the Clerk *489of the court on May 23, 1958. The claim seeks to recover damages for personal injuries allegedly sustained by virtue of the negligence of the State of New York in the operation of a ski tow at Allegany State Park on December 30, 1956.
It is alleged in the claim that notice of intention to file it was filed with the Allegany State Park Commission on February 12, 1957 and acknowledged by the general manager of said commission on February 14,1957, and that he in turn forwarded such notice to the Attorney-General of the State of New York at Albany on July 25, 1957. Service of the notice of intention upon the Allegany State Park Commission or its officers does not comply with the statute. (Court of Claims Act, § 10, subd. 3; § 11.) The action of the general manager of the commission in forwarding the claimant’s notice to the Attorney-General does not help, even if the Attorney-General had received such notice within 90 days of December 30, 1956.
It appears that the only paper ever filed with the Clerk of the Court of Claims was the pleading itself, filed as above stated on May 23, 1958.
Jurisdiction of the court is not established. The motion to dismiss is granted.
Enter order.